DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 12/18/2020 to claims 30, 39, and 46 have been entered. Claims 1-29 are canceled. Claims 53-55 have been added. Claims 30-55 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
These are new matter rejections. The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
	The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117. 

	Applicant must either specifically point out the original descriptive support for the full scope of claims 53-55 to obviate the new matter rejection necessitated by the addition of these claims, delete the claims, or amend the claims accordingly in the next reply to remove the new matter as set forth above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 30, 31, 35, 37, 39, 40, 45-47, and 52 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lowrey et al. (US 2004/0259177).

Lowrey teaches a method comprising providing a generic microfluidic/microscale device comprising multiple channels and chambers, and loading said device with cells by concurrent flow such that cellular organoids/spheroids form (Example 1), followed by culturing of the organoids/spheroids by perfusing culture medium containing soluble factors through the device (Example 3), anticipating claims 30, 31, 39, 40, 46, and 47. Lowrey teaches providing an automated liquid handling device such as those commonly used in a high throughput screening (HTS) setting (Example 1), anticipating claim 35. Lowrey teaches adding a catch basin with a filter such that cells are retained and permits laminar flow (Fig. 9 and 10 and Example 1), anticipating claims 37, 45, and 52.
	Regarding step (b) of claim 30, steps (b) and (c) of claim 39, and steps (b) and (d) 46, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, Lowrey teaches perfusing the organoids and thus inherently teaches inducing the cells of the organoids to colonize said growth chamber for claim 30, producing tissue with a 3D form in said growth chamber for claim 39, and culturing said organoids to produce tissue in said growth chamber for claim 46. Claims 30, 39, and 46 still recite the intended result of the positively recited step of perfusing and as such have been fully considered but afforded no additional patentable weight, and the claims are anticipated by Lowrey. Also see M.P.E.P. § 2112; the extrinsic evidence from the teachings of Lowrey absent any showing to the contrary (reasonably commensurate to the scope of .

Claims 30, 31, 35, 39, 40, 46, 47, and 52-55 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McGuigan et al. (PNAS (2006), 103(31), 11461-11466) as evidenced by Ponting (US 5,405,772; Reference A)
This rejection addresses the embodiment of the co-culture of multiple cells types on a collagen gel for the generic “organoid comprising cells” of claims 30, 39, and 46, the generic “tissue with a 3D form” of claim 39, and the generic tissue of claim 46. This rejection addresses the embodiment of a gel-contacted on the exterior surface with culture medium comprising growth factors for claims 53-55. See M.P.E.P. § 2111.
McGuigan teaches a method of making vascular organoids, the method comprising adding HepG2 (epithelial) cells and endothelial cells to collagen rod modules and then adding the cell-seeded modules to a tubular microfluidic device and wherein the cells are perfused with culture media comprising serum and grow in the device such that cells grow and such that a vascular organoid is formed (Fig. 1; p11462-63, subheading “Results and Discussion”, paragraph starting “Collagen-HepG2 modules were…” through paragraph ending “…on the PNAS website”), anticipating claims 30, 31, 39, 40, 46, and 47. McGuigan teaches perfusing tubular microfluidic device with cell culture medium at physiological pressures (p11643, paragraph starting “Modules were randomly…”), anticipating claim 35.  

	Regarding step (b) of claim 30, steps (b) and (c) of claim 39, and steps (b) and (d) 46, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, McGuigan teaches perfusing the organoids and thus inherently teaches inducing the cells of the organoids to colonize said growth chamber for claim 30, producing tissue with a 3D form in said growth chamber for claim 39, and culturing said organoids to produce tissue in said growth chamber for claim 46. Claims 30, 39, and 46 still recite the intended result of the positively recited step of perfusing and as such have been fully considered but afforded no additional patentable weight, and the claims are anticipated by McGuigan. Also see M.P.E.P. § 2112; the extrinsic evidence from the teachings of McGuigan absent any showing to the contrary (reasonably commensurate to the scope of the claims) makes clear that the perfusion step of McGuigan’s methods meets the generic inducing step of claim 30, the generic inducing and producing steps of claim 39, and generic inducing and culturing steps of claim 46.


Claims 30-32, 34-36, 39-41, and 46-48 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marx (WO 2009/146911).
This rejection addresses the embodiment of the co-culture of multiple cells types on a collagen gel for the generic “organoid comprising cells” of claims 30, 39, and 46, 
Marx teaches a sensor-controlled organ-on-a-chip device, for establishing and/or maintaining organs or organoids (Abstract). Marx teaches culturing a hybrid bone and cartilage organoid, comprising chondroblasts and chondrocytes in the cartilage area and osteoclasts and osteoblasts in the bone area, wherein the interface to the bone area is coated with bone growth factors such as BMP (p16, lines 4-14; Also Fig.1 for organ cavity 4(a)), wherein the organ-on-chip system comprises a medium reservoir (2), an organ cavity (4, 4a, 4b), a microfluidic feed/perfusion channel (6), waste channels (7, 7a, 7b) and waste reservoir (5) (p11, line 25 through p12, line 4; Fig. 1 and 2A for different perspectives of the system), and wherein the medium fed from upper medium layer flows through the microfluidic feed channel (p4-6, description of Fig. 1), anticipating claims 30-32, 34-36, 39, 40, 41, 46, 47, and 48.
	Regarding step (b) of claim 30, steps (b) and (c) of claim 39, and steps (b) and (d) 46, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, Marx teaches perfusing the organoids and thus inherently teaches inducing the cells of the organoids to colonize said growth chamber for claim 30, producing tissue with a 3D form in said growth chamber for claim 39, and culturing said organoids to produce tissue in said growth chamber for claim 46. Claims 30, 39, and 46 still recite the intended result of the positively recited step of perfusing and as such have been fully .

Claims 30, 31, 35, 36, 38, 39, 40, 44, 46, 47, 51, and 53-55 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chung et al. (Lab Chip (2009), 9, 269-275; Reference U).
This rejection addresses the embodiment of the co-culture of multiple cells types on a collagen gel for the generic “organoid comprising cells” of claims 30, 39, and 46, the generic “tissue with a 3D form” of claim 39, and the generic tissue of claim 46. This rejection addresses the embodiment of a gel contacted on the exterior surface with culture medium comprising growth factors for claims 53-55. See M.P.E.P. § 2111.
Chung teaches a method comprising: 1) providing a microfluidic device comprising collagen gel (p269, subheading “PDMS microfluidic assay preparation…”, 2) loading the device with and culturing within the device a combination of mammary adenocarcinoma cells (MTLn3), human glioblastoma cells (U87MG), and microvascular endothelial cells (HMVEC), and 3) assaying the endothelial cells for migration by phase microscopy and wherein VEGF is added to the coculture such as to induce cell migration (p270-271, subheading “Endothelial cell migration…” and p271, subheading “1.”; Fig. 2, and the 1st paragraph of “Results and discussion”), anticipating claims 30, st paragraph under subheading “PDMS microfluidic…”; the paragraph spanning p270-271), anticipating claim 38.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 30, 31, 35-40, 44, 46, 47, 51, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lowrey et al. (US 2004/0259177).
The teachings of Lowrey are relied upon as set forth above in rejecting claims 30, 31, 35-40, 45-47, and 52 under pre-AUA 35 U.S.C. § 102(b). 
Lowrey further teaches a high throughput (HTS) screening system comprising a microfluidic device comprising a plurality of fluid flow channels and chambers (¶0022), reading on claim 36, 44, and 51. Lowrey further teaches an embodiment of a microfluidic device comprising one input streams  which then forks among multiple microfluidic channels and chambers which then converge on one output stream, which would be advantageous for providing identical microenvironments for testing (¶0032; Fig. 8), reading on claim 38. 
Regarding claim 36, 44, and 51, Lowrey does not teach a single embodiment comprising the microfluidic device coupled/connected to a generic microfluidic system. However, in a separate embodiment Lowrey contemplates throughput (HTS) screening In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and the system of claim 36 is generic and so reads on the duplication of existing microfluidic parts.
Regarding claim 38, Lowrey does not teach a single embodiment comprising at least one inlet port and at least one outlet port connected to a generic microfluidic system. However, in a separate embodiment Lowrey teaches a microfluidic device comprising one input streams which then forks among multiple microfluidic channels and chambers which then converge on one output stream. Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in expanding Lowrey’s microfluidic device to microfluidic system comprising duplicate channels and chambers with an input and output port to and from the system, respectively. The skilled artisan would have been motivated to do so because Lowrey teaches that such a microfluidic system which would be advantageous for providing identical microenvironments for testing the cellular spheroids/organoids.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claim 30, 31, 33, 35, 39, 40, 42, 46, 47, 49, and 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGuigan and Ponting as applied to 30 above, and further in view of Wojciechowski et al. (2008), 140, 673-681; provided in the IDS dated 4/27/2018).
The teachings of McGuigan as evidenced by Ponting are relied upon as set forth above in rejecting claims 30, 31, 35, 39, 40, 46, 47, and 52-55 under pre-AIA  35 U.S.C. § 102(b).
Regarding claim 33, 42, and 49, McGuigan does not teach a single embodiment comprising implanting the microfluidic device into subjects.
McGuigan further contemplates in vivo use of the microfluidic device (p11464), right column, paragraph starting “We have demonstrated….”), reading in part on claim 33, 42, and 49.
Wojciechowski teaches a method for producing hematopoietic cells, the method comprising: 1) implanting a tubular implantation device (necessarily encompassing both a growth chamber and at least a single open port capable fluidic and cellular entry) in a subject whereby the implantation device is colonized by circulating arterial-femoral CD34+ hematopoietic stem cells (p674, subheading “Preparation of implantable cell capture tubes” and “Surgical implantation of the device”; Fig. 2 and 3 and text on p676-677 under subheading “Capture of CD34-positive hematopoietic stem cells” ); removing the implantation device and the tissue contained in the implantation device from the subject (p675, subheading “Collection and analysis of captured cells” and "Expansion of captured hematopoietic stem cells); providing a perfusion fluid to the tissue to remove the cells from the tubular device for downstream in vitro cell culture experiments (p675, subheading “Collection and analysis of captured cells”). Wojciechowski teaches differentiation of the captured hematopoietic stem cells 
Regarding claims 33, 42, and 49, it would have been obvious before the invention was made to further implant the device of McGuigan in view of Wojciechowski. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because McGuigan contemplates in vivo usage of the microfluidic device (e.g. implantation), and because both McGuigan and Wojciechowski are directed towards tubular microfluidic devices. The skilled artisan would have been motivated to do so to capture a source of CD34+ stem cells as taught by Wojciechowski, and to demonstrate the higher-level functions, nonthrombogenicity and ultimately the utility of McGuigan’s microfluidic device as a model of functional tissue and/or organs.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-52 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 18 of U.S. Patent No. 9,951,313.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘313 patent are the narrower embodiment of claims 30-52 of the instant ‘094 application. Claim 1 of the ‘313 patent claims:
“A method for producing bone marrow tissue, the method comprising implanting a microfluidic implantation device comprising at least one of:
demineralized bone powder; and
a bone morphogenic protein (BMP)
in a subject under conditions whereby bone marrow tissue forms in the microfluidic implantation device;
removing the microfluidic implantation device and the bone marrow tissue contained in the microfluidic implantation device from the subject;
providing a perfusion fluid to the bone marrow tissue to maintain the bone marrow tissue ex vivo;
wherein the microfluidic implantation device includes at least one cell growth chamber and at least one open port providing a passage to the cell growth chamber to enable cells to enter the cell growth chamber after said implanting.”

Thus reading on the method of independent claims 30, 39, and 46, the bone marrow organoids of claims 32, 41, and 48, the implantation of claims 33, 42, and 49, the bone powder and BMP of claims 34, 43, and, 50, and the perfusion of claim 35.
Similarly, claim 18 of the ‘313 patent claims:
“A method for producing bone marrow tissue, the method comprising implanting a microfluidic implantation device comprising:
demineralized bone powder;
bone-morphogenic protein 2 (BMP-2);
bone-morphogenic protein 4 (BMP-4); and
type I collagen;
in a subject under conditions whereby bone marrow tissue forms in the microfluidic implantation device;
removing the microfluidic implantation device and the bone marrow tissue contained in the microfluidic implantation device from the subject;
providing a perfusion fluid to the bone marrow tissue to maintain the bone marrow tissue ex vivo;
wherein the microfluidic implantation device includes at least one cell growth chamber and at least one open port providing a passage to the cell growth chamber to enable cells to enter the cell growth chamber after said implanting.”


Claim 4 of the ‘313 patent further claims a microfluidic system, reading on claims 36, 44, and 51 of the instant ‘094 application.
Claim 5 of the ‘313 patent further claims a porous separation component, reading on claims 37, 45, and 52 and of the instant ‘094 application.
Claim 6 of the ‘313 patent further claims at least one inlet port, one outlet port, and at least one fluid channel, reading on claims 31, 38,  40, and 47 of the instant ‘094 application.

Response to Arguments
Applicant’s arguments on pages 6-12 of the reply have been fully considered, but not found persuasive of error for the reasons given below. Any allegations over newly added claims 53-55 are fully addressed by either the new or modified grounds of rejection set forth above.
On pages 6-8 of the reply, Applicant alleges that Lowrey does not inherently anticipate claim 1 by allegedly not teaching any organoid comprising cells migrating and colonizing said growth chamber. This is not found persuasive of error for several reasons. First, Applicant appears to be alleging that Lowrey is not operable but has not yet presented any preponderance of evidence that Lowrey’s organoids (comprising cells) are not capable of migrating and colonizing Lowrey’s growth chamber; see M.P.E.P. § 2121. Second, the “inducing” steps of claim 30 (b), claim 39 (b), and claim 
Applicant is reminded that during prosecution, the claims must be given their broadest reasonable interpretation when read in the light of the specification, it is impermissible for the examiner to import limitations from the disclosure into the claims. Broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See M.P.E.P. § 2111. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment).  
Therefore and absent any other narrowing amendments, Lowrey still anticipates the rejected claims. 

Therefore and absent any other narrowing amendments, McGuigan still anticipates the rejected claims. 
On pages 9 of the reply, alleges that Marx does not inherently anticipate claim 1 by allegedly not teaching any organoid comprising cells migrating and colonizing said growth chamber This is not found persuasive of error because the “inducing” step of claim 1 (b) is entirely generic and so “form”, “grow”, and “develop” are within the scope of the claim. Similarly, “inducing…to migrate and colonize” is generic and does not differentiate between cellular adhesion to substrates and biological migration processes and physical migration caused by fluid flow within the system and methods of Lowry. Finally, no controlling definitions were found in the original disclosure that might otherwise narrow the scope of claim 1. See the discussion of the “broadest reasonable 
Therefore and absent any other narrowing amendments, Marx still anticipates the rejected claims. 
On apges 9-11 of the reply, Applicant alleges the claims are non-obvious. However, these arguments rely on the previously presented arguments that at least independent claims 30, 39, and 46 are not separately anticipated by Lowrey, McGuigan, and Marx and so are fully addressed above. Fundamentally, Applicant relies on an overly narrow interpretation of the scope of these claims that cannot be reasonably construed as the broadest reasonable interpretation, see M.P.E.P. § 2111.
Applicants arguments on page 11 of the reply have been fully considered, but the double patenting rejections will not be held in abeyance. The guidance given in M.P.E.P. § 804 subsection I, A & B, is clear that provisional double patenting rejections should continue to be made by the examiner in the instant application as long as there are conflicting claims with an issued patent, unless the double patenting rejections are the only rejections remaining of record. Applicant may overcome the nonstatutory double patenting rejection in one of three ways: 1) Amending the claims in question so the claimed invention in the instant application and the conflicting patent are no long obvious variants of each other as set forth above, 2) file a terminal disclaimer, or 3) persuasively argue why the instantly claimed invention is not obvious over the issued patent.


Conclusion
No claims are allowed. No claims are free of the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (Tissue Eng. Part C Methods (epub Apr 2010), 16(6), 1267-1275, Abstract Only; Reference V), for microfluidic devices and associated methods of coculturing cells comprising growth factors embedded within collagen gel. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 5:00am-3:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Sean C. Barron/Primary Examiner, Art Unit 1653